J-S22006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 GERALD CARROLL CLARK, II                  :
                                           :
                    Appellant              :   No. 1005 MDA 2018

            Appeal from the PCRA Order Entered May 17, 2018
    In the Court of Common Pleas of Adams County Criminal Division at
                      No(s): CP-01-CR-0001094-2013


BEFORE:    SHOGAN, J., DUBOW, J., and PELLEGRINI*, J.

JUDGMENT ORDER BY SHOGAN, J.:                       FILED AUGUST 16, 2019

      In response to our July 30, 2019 remand order, the Honorable President

Judge Michael A. George of the Court of Common Pleas of Adams County

determined that Appellant’s “sentence has expired and he is no longer under

probation or parole by any authority from the controlling Sentencing Order of

May 15, 2018.”     Trial Court Order, 8/2/19, at unnumbered 2.          Because

Appellant is no longer serving a sentence of imprisonment, probation or parole

for his crimes, he is not entitled to relief under the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S. § 9543(a)(1)(i) (“To be eligible for relief under this

subchapter, the petitioner must plead and prove by a preponderance of the

evidence . . . (1) That the petitioner has been convicted of a crime under the

laws of this Commonwealth and is at the time relief is granted: (i) currently

serving a sentence of imprisonment, probation or parole for the crime[.]”).


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S22006-19


Accordingly, we reinstate and affirm the PCRA court’s May 17, 2018 order

denying Appellant’s petition.

      Attorney Roberts’ motion to withdraw as counsel is denied as moot.

PCRA order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/16/2019




                                  -2-